Exhibit 10.4

ASSET AND STOCK PURCHASE AGREEMENT

THIS ASSET AND STOCK PURCHASE AGREEMENT is made and entered into as of August 2,
2010 by and among Belcher Pharmaceuticals, Inc., a Florida corporation
(“Seller”), GeoPharma, Inc., a Florida corporation (“GeoPharma”), and Belcher
Pharmaceuticals Acquisition, LLC, a Florida limited liability company (“Buyer”).

Recitals:

A. Seller is engaged in the business of manufacturing, marketing and selling FDA
approved pharmaceuticals (the “Business”) from its three rented facilities
located at 6911 Bryan Dairy Road, Largo, FL 33777 and 12393 Belcher Road, Suites
420 and 430, Largo, FL 33773 (collectively, the “Premises”).

B. GeoPharma owns all of the outstanding shares of Seller’s capital stock.

C. GeoPharma is negotiating with its senior secured lender, Whitebox
Pharmaceutical Growth Fund, Ltd., a British Virgin Islands business company
(“Whitebox”), a transaction pursuant to which, among other things, GeoPharma is
required to (i) pay $2,000,000 in cash to Whitebox (the “Whitebox Cash
Payment”), (ii) convey title to the real property located at 6950 Bryan Dairy
Road, Largo, FL 33777 to Whitebox and (iii) issue to Whitebox an unsecured,
subordinated promissory note in the original principal amount of $3,000,000, in
full satisfaction of all outstanding Whitebox senior secured promissory notes
and in consideration of the cancellation of all outstanding warrants to purchase
GeoPharma common stock owned by Whitebox (the “Whitebox Restructuring”).

D. Additionally, GeoPharma is negotiating with its primary preferred
stockholder, Midsummer Investment Ltd. (“Midsummer”), a transaction pursuant to
which Midsummer will exchange its 3,500 shares of Series C convertible preferred
stock in GeoPharma, all accrued preferred returns thereon and the warrants
associated therewith for (i) 3,500 shares of Series D convertible preferred
stock (the “Series D Shares”), with a conversion price of $0.15 per share based
on a stated value of $1,000 per share, a zero percent coupon, and a bullet
feature at four years, and (ii) 2,000,000 shares of GeoPharma common stock (the
“Midsummer Restructuring”). If Midsummer converts all of its Series D Shares, it
would receive 23,333,333 shares of Common Stock of GeoPharma.

E. GeoPharma desires to sell and issue to Buyer 50,701,874 shares of Common
Stock of GeoPharma, which shall equal approximately 51% of the total outstanding
shares of Common Stock of GeoPharma outstanding immediately after the Closing,
assuming the issuance of all of the shares set forth on Exhibit A attached
hereto (the “Subject Shares”) and Seller desires to sell, assign, transfer and
convey to Buyer substantially all of Seller’s assets, rights and interests
relating to the Business (as define in Recital A above), and Buyer desires to
purchase and acquire the Subject Shares and such assets, in consideration of
(i) the payment by Buyer to Seller of $3,000,000 in cash, (ii) the assumption by
Buyer of certain liabilities and obligations of Seller specifically identified
in this Agreement, and (iii) the issuance of 3,000,000 shares of Buyer’s Class B
Membership Units, with the rights and preferences set forth in Exhibit B
attached hereto (the “Class B Membership Units”), all on the terms and subject
to the conditions set forth in this Agreement.



--------------------------------------------------------------------------------

F. Vétoquinol USA, Inc. (“Vétoquinol”) paid to Seller $183,000.00 as an advance
royalty payment, which Vétoquinol and Seller agreed would be offset in equal
amounts from each of the March 31, 2010, June 30, 2010 and September 30, 2010
quarterly royalty payments made by Vétoquinol to Seller (the “Royalty Setoff”)
pursuant to that certain September 11, 2003, Supply and Licensing Agreement, by
and between Seller and Vet Solutions, L.P. n/k/a Vétoquinol, a copy of which has
been provided to Buyer (the “Vétoquinol Agreement”). The September 30, 2010
quarterly payment will belong to Buyer, pursuant to this Agreement, and,
accordingly, the parties desire that, at the Closing, Seller reimburse Buyer for
the $61,000.00 setoff that Vétoquinol will deduct from such quarterly payment
(the “Vétoquinol Setoff”).

G. Buyer, through one of its affiliates, has advanced $70,000 to Seller and/or
GeoPharma, as detailed in Exhibit C attached hereto, and the parties desire
that, at the Closing, Seller reimburse Buyer for such sums (the “Advance
Repayment”).

Agreement:

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter contained and other good and valuable consideration, Buyer and
Seller hereby agree as follows:

ARTICLE I. PURCHASE AND SALE OF ASSETS

1.1 Sale and Transfer of Assets. At the Closing (as defined herein), Buyer shall
purchase and acquire from Seller, and Seller shall sell, assign, transfer,
convey and deliver to Buyer, free and clear of any and all liens, equities,
claims, prior assignments, mortgages, charges, security interests, pledges,
conditional sales contracts, collateral security arrangements and other title
retention arrangements, restrictions and encumbrances whatsoever (collectively,
“Liens”), other than the Permitted Liens (as defined in Section 5.1(d) below)
all of the assets owned by Seller in the operation of or otherwise relating to
the Business (as define in Recital A above), other than the Retained Assets (as
defined herein), as the same shall exist as of the Effective Date (as defined in
Section 4.1 below), including without limitation the following (collectively,
the “Acquired Assets”):

(a) Inventory. All inventories of equipment, parts and supplies relating to the
Business located at the Premises, including that listed on Schedule 1.1(a)¸ plus
all new inventory purchased or acquired after the date of such Schedule less any
inventory sold in the ordinary course of business (“Inventory”);

(b) Tangible Property. All tangible personal property, machinery and equipment
owned, leased or otherwise used, occupied or held by or for the benefit of or
otherwise employed in or related to the Business located at the Premises,
including but not limited to the equipment, office furniture and equipment and
other tangible personal property set forth on Schedule 1.1(b);

(c) Business Records. All business books and records relating to the Business
that has been reduced to writing or stored electronically or otherwise;

 

2



--------------------------------------------------------------------------------

(d) Rights under Warranties. To the extent assignable by Seller, all rights,
claims and benefits of Seller in, to and under any express or implied warranties
from the suppliers of goods or services relating to the Business, including any
coverage rights under product liability or other insurance maintained by any of
such suppliers for the benefit of Seller;

(e) Customer List. A list of all Persons (as hereinafter defined) to whom or to
which Seller has sold or otherwise furnished any products or services at any
time during the three-year period ending on the Effective Date (including any
assignee or successor of any such Person by consolidation, merger, sale of
assets or otherwise);

(f) Contracts. Subject to Section 1.2, all rights, claims, benefits and other
interests of Seller in, to and under all licenses, leases, contracts and other
agreements, commitments and undertakings relating to the Business or the
Acquired Assets and listed and described on Schedule 1.1(g) (collectively,
“Assigned Contracts”);

(g) Permits. To the extent transferable, all licenses, permits, approvals,
consents, waivers and variances (collectively, “Permits”) issued by any federal,
state or local governmental entity or subdivision thereof or any court or other
governmental agency, authority, board, bureau, commission, department or
instrumentality (collectively, “Governmental Authorities”) and used in or
necessary to the operation of the Business;

(h) ANDAs. To the extent assignable, all Abbreviated New Drug Applications owned
by Seller and listed on Schedule 1.1(i) (collectively, the ANDAs”) shall be
assigned to Buyer;

(i) Intellectual Property Rights. All trademarks, trade names, service marks,
copyrights, licenses, data and other confidential information and intellectual
and similar intangible property rights, and any and all applications for, and
any rights therein owned, used or held by or for the benefit of, or otherwise
used in the conduct of or related to, the Business, including but not limited to
all of Seller’s rights and interests in and to the name “Belcher
Pharmaceuticals” and all derivatives thereof, Seller’s websites and all software
and source codes related thereto, and all related logos, trade names and
trademarks; and

(j) Telephone Numbers. All assignable rights and privileges of Seller to the
telephone numbers, facsimile number and yellow page advertising used in the
operation of the Business.

1.2 Retained Assets. Anything in Section 1.1 to the contrary notwithstanding,
the following assets (collectively, “Retained Assets”) shall be retained by
Seller, and Buyer shall in no way be deemed to have purchased or acquired (or to
be obligated to purchase or acquire) any interest whatsoever in any of the
following:

(a) Cash and Cash Equivalents. All of Seller’s cash and cash equivalents;

(b) Accounts Receivable. All of Seller’s rights and interests in and to the
accounts receivable relating to the Business arising on or prior to the
Effective Date, including without limitation the quarterly royalty payment from
Vétoquinol for the quarter ended June 30, 2010 (the “Accounts Receivable”);

 

3



--------------------------------------------------------------------------------

(c) Nonassigned Contracts. All contracts, agreements, commitments and
undertakings that are not set forth on Schedule 1.1(g) (collectively,
“Nonassigned Contracts” and, together with the Assigned Contracts, “Contracts”);
and

(d) Corporate Records. Seller’s minute books, stock transfer books and stock
ledger and corporate seal.

1.3 Sale and Issuance of Subject Shares. At the Closing, Buyer shall purchase
and acquire from GeoPharma, and GeoPharma shall issues, sell and deliver to
Buyer, free and clear of any and all Liens, the Subject Shares.

1.4 Adjustment to Subject Shares. As set forth in Recital E above, it is the
intent of the parties that Buyer receive shares of Common Stock of GeoPharma
equal to 51% of the total outstanding shares of Common Stock of GeoPharma
outstanding immediately after the Closing (assuming the issuance of all of the
shares set forth on Exhibit A attached hereto). The parties acknowledge that
should Midsummer convert any of its Series D Shares, Buyer’s percentage
ownership would be diluted below 51%. Accordingly, each time Midsummer converts
any of its Series D Shares, if ever, GeoPharma shall issue to Buyer one
(1) share of Common Stock for each share of Common Stock received by Midsummer
in such conversion. Thus, assuming Midsummer converts all its Series D Shares
and receives 23,333,333 shares of Common Stock, GeoPharma will issue an
additional 23,333,333 shares of Common Stock to Buyer, which will increase
Buyer’s shares to 74,035,207 and the total outstanding shares to 146,082,105,
giving Buyer approximately a 51% ownership interest.

1.5 Assignability and Consents. Schedule 1.4 hereto sets forth a list of all
Acquired Assets (including Permits and Assigned Contracts) that are
nonassignable or nontransferable or cannot be assigned to Buyer without the
consent of some other individual, association, corporation, joint stock company,
joint venture, limited liability company, partnership, trust or Governmental
Authority or other entity or enterprise (collectively, “Persons”). Seller shall
take, or cause to be taken by others, all necessary actions required to obtain
or satisfy, at the earliest practicable date, all consents, approvals,
authorizations, novations, requirements (including filing and registration
requirements), waivers and agreements (collectively, “Consents”) from any
Persons necessary to authorize, approve or permit the full and complete sale,
assignment, transfer, conveyance or sublease of the Acquired Assets to Buyer.

ARTICLE II. LIABILITIES

2.1 Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement, Buyer shall assume at the Closing, but effective as of
the Effective Date (as defined below), and shall thereafter pay, perform and
discharge as and when due, the following liabilities and obligations of Seller
(collectively, “Assumed Liabilities”):

(a) All liabilities relating to the Business arising from and after the
Effective Date (as defined below);

 

4



--------------------------------------------------------------------------------

(b) One-half of all amounts due to the landlords through the Effective Date and
arising under the leases related to the Premises listed in Schedule 2.1 (the
“Mosk Leases”), whether arising prior to or after the Closing;

(c) All license fees for Seller’s FDA CVM License, whether arising prior to or
after the Closing;

(d) All state, county and local ad valorem and tangible Taxes (as defined below)
on real or personal property, including equipment, included in the Acquired
Assets, whether arising prior to or after the Closing; and

(e) $128,000.00 of the amounts due to G.E. Capital that arose prior to the
Closing.

Notwithstanding the forgoing or anything else to the contrary, Buyer shall only
be required to pay a maximum of $500,000 of the Assumed Liabilities. If Buyer
pays any Assumed Liabilities in excess of $500,000 in the aggregate, it shall be
entitled to deduct such excess actually paid from any payments due GeoPharma
pursuant to the Redemption Obligation (as defined in, and as further
contemplated by, Exhibit B).

2.2 Retained Liabilities. Except as provided in Section 2.1, Seller shall
retain, and Buyer shall not assume or be responsible or liable for, any
liabilities or obligations of Seller or otherwise relating to the Business,
whether associated with or arising from any of the Acquired Assets and whether
known or unknown, fixed, contingent or otherwise, (collectively, “Retained
Liabilities”).

ARTICLE III. PURCHASE PRICE

3.1 Purchase Price. In consideration of the Acquired Assets and the Subject
Shares, Buyer shall (a) pay to Seller $3,000,000, in cash minus the Vétoquinol
Setoff and the Advance Repayment (the “Cash Component”) and (b) issue to Seller
certificates evidencing 3,000,000 Class B Membership Units (collectively, the
“Purchase Price”). Immediately upon the execution of this Agreement, Buyer shall
deposit $1,000,000 in cash with Seller’s counsel, Shumaker, Loop & Kendrick, LLP
(the “Escrow Deposit”). At the Closing, the Escrow Deposit shall be released to
Seller and shall be credited toward the Cash Component, Buyer shall pay the
balance of the Cash Component ($2,000,000) in cash directly to Whitebox, and
Buyer shall issue the 3,000,000 Class B Membership Units to Seller.

3.2 Purchase Price Allocation. The Purchase Price payable hereunder represents
the amount agreed upon by the parties to be the aggregate value of the Acquired
Assets and Subject Shares and shall be allocated among the Acquired Assets and
Subject Shares in accordance with the respective values of the Acquired Assets
and Subject Shares in compliance with all applicable laws and regulations, as
reasonably determined by Buyer. Each of the parties shall report the purchase
and sale of the Acquired Assets, including but not limited to in all federal,
state, local and other Tax (as hereinafter defined) returns and reports prepared
and filed by or for Buyer or any Seller Party in accordance with the forgoing
basis of allocation.

 

5



--------------------------------------------------------------------------------

ARTICLE IV. CLOSING

4.1 General. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at 10:00 a.m. Florida time as soon as practicable
after the date hereof at Shumaker, Loop & Kendrick, LLP’s offices in Tampa,
provided that all of the conditions set forth in Section 4.2 which have not been
waived by Buyer, and all the conditions set forth in Section 4.3 which have not
been waived by Seller, shall have been fulfilled. The date on which Closing
occurs is referred to herein as the “Closing Date.” Notwithstanding the actual
Closing Date, the transactions contemplated hereby shall be deemed to be
effective, for tax, accounting and all other purposes, and legal and equitable
title with respect to the Acquired Assets and Subject Shares shall be deemed to
pass to Buyer, as of 12:01 a.m. (local time) on July 1, 2010 (the “Effective
Date”).

4.2 Conditions Precedent to Buyer’s Obligation to Close. Each and every
obligation of Buyer to enter into and complete the Closing is subject, at
Buyer’s option, to the fulfillment and satisfaction of each of the following
conditions:

(a) The representations and warranties of Seller contained in this Agreement
will be true and correct in all material respects on and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date, and
Seller shall have performed and complied with all covenants and agreements
required by this Agreement to be performed or complied with by them prior to the
Closing Date, and Seller shall have delivered to Buyer a certificate, dated the
Closing Date and signed by such Seller to the foregoing effect and stating that
all conditions to Buyer’s obligations hereunder have been satisfied;

(b) No action, suit or proceeding shall have been instituted before any court or
governmental body or instituted or threatened by any Person which could
materially affect the Acquired Assets or Assumed Liabilities, financial
condition or prospects of Seller or the Business or restrain or prevent the
carrying out of the transactions contemplated hereby or seek damages in
connection with such transactions;

(c) All necessary approvals and/or filings (including Consents) for the
transactions contemplated hereby to be obtained and/or made by Seller shall have
been obtained and/or made, as the case may be, and shall be in full force and
effect;

(d) Buyer, Seller and the landlord of the Mosk Leases shall have reached an
agreement mutually acceptable to each of them with regard to the repayment of
amounts due to landlord and the lease terms for the Premises from and after
Closing;

(e) All Liens on the Acquired Assets, other than the Permitted Liens, shall have
been properly released;

(f) Seller shall have delivered or caused to be delivered the following to
Buyer:

(i) copies of the resolutions of each of Seller’ board of directors authorizing
and approving this Agreement and all transactions and other documents,
instruments and agreements contemplated hereby;

 

6



--------------------------------------------------------------------------------

(ii) a bill of sale transferring the Acquired Assets from Seller to Buyer, free
and clear of any and all Liens, duly executed by Seller;

(iii) good standing certificates for Seller from the State of Florida dated as
of a recent date;

(iv) stock certificates evidencing the Subject Shares, duly executed by
GeoPharma; and

(v) such other deeds, bills of sale, endorsements, assignments and other
instruments of sale, assignment, transfer and conveyance in form and substance
satisfactory to Buyer and its counsel, as are required to effectively vest in
Buyer good and marketable title in and to all of the Acquired Assets and Subject
Shares, free and clear of any and all Liens.

4.3 Conditions Precedent to Seller’ Obligations to Close. Each and every
obligation of Seller to enter into and complete the Closing is subject, at their
option, to the fulfillment and satisfaction of each of the following conditions:

(a) The representations and warranties of Buyer contained in this Agreement will
be true and correct in all material respects on and as of the Closing Date with
the same force and effect as though made on and as of the Closing Date, and
Buyer shall have performed and complied with all covenants and agreements
required by this Agreement to be performed or complied with by them prior to the
Closing Date, and Buyer shall have delivered to Seller a certificate, dated the
Closing Date and signed by Buyer to the foregoing effect and stating that all
conditions to Seller’ obligations hereunder have been satisfied;

(b) Except as set forth on Schedule 5.1(h), no action, suit or proceeding shall
have been instituted before any court or governmental body or instituted or
threatened by any Person which could materially affect the Acquired Assets or
Assumed Liabilities, financial condition or prospects of Seller or the Business
or restrain or prevent the carrying out of the transactions contemplated hereby
or seek damages in connection with such transactions;

(c) All necessary approvals and/or filings (including Consents) for the
transactions contemplated hereby shall have been obtained and/or made, as the
case may be, and shall be in full force and effect; and

(d) Buyer, Seller and the landlord of the Mosk Leases shall have reached an
agreement mutually acceptable to each of them with regard to the repayment of
amounts due to landlord and the lease terms for the Premises from and after
Closing;

(e) Buyer shall have paid the Cash Component in cash;

 

7



--------------------------------------------------------------------------------

(f) GeoPharma’s general counsel and president/registered agent shall have
resigned as officers of GeoPharma and Seller;

(g) The employment agreements of GeoPharma’s general counsel,
president/registered agent and Chairman of the Board with the GeoPharma shall
have been terminated and each of them shall have released GeoPharma from all
obligations related thereto;

(h) Buyer shall have issued and delivered certificates representing Class B
Membership Units, duly executed by Buyer; and

(i) The Whitebox Restructuring and the Midsummer Restructuring shall have been
consummated.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties of Seller. Subject only to those exceptions
and qualifications listed and described on the Schedules attached to this
Agreement, Seller hereby jointly and severally represent and warrant to Buyer
that, unless otherwise indicated, as of the date hereof and as of the Closing
Date:

(a) Organization and Standing; Power and Authority. Each of Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Florida. Seller has full corporate power and authority to
operate the Business, to own or lease the Acquired Assets, and to carry on the
Business as now being conducted. Each of Seller has full corporate power and
authority to enter into and perform this Agreement and the transactions and
other agreements and instruments contemplated by this Agreement. Seller has no
subsidiary corporations, owns no direct or indirect interest in any other
business enterprise, firm or corporation, and is the only business enterprise,
firm or corporation through which the Business is conducted, or which owns,
leases or uses assets related to the Business. Seller is duly qualified or
licensed to do business as a foreign corporation and is in good standing in each
jurisdiction in which the ownership or lease of the Acquired Assets or the
operation of the Business requires such qualification. This Agreement and each
of the other agreements and instruments executed and delivered, or to be
executed and delivered, in connection herewith (collectively, “Transaction
Documents”), have been (or, upon execution thereof, will be) duly executed and
delivered by, and constitute (or, upon execution thereof, will constitute) the
valid and binding obligations of each Seller Party that is a party thereto,
enforceable in accordance with their respective terms.

(b) Ownership. GeoPharma owns all of the outstanding shares of the capital stock
of Seller.

(c) Conflicts and Defaults. Neither the execution and delivery of this Agreement
and the other Transaction Documents by any Seller Party nor the performance by
any Seller Party of the transactions contemplated hereby or thereby will
(i) violate, conflict with, or constitute a default under, any provision of
Seller’s articles of incorporation or bylaws or any provisions of, or result in
the acceleration of any obligation under, any contract, sales commitment,
license, purchase order, security agreement, mortgage, note, deed, lien, lease,
agreement or instrument (including but not limited to the Contracts), or any Law
(as hereinafter defined), relating to the Business or any of the Acquired Assets
or by which Seller or any of the Acquired Assets are bound, (ii) result in the
creation or imposition of any Liens or other claims in favor of any third Person
against any of the Acquired Assets, (iii) constitute an event that, after notice
or lapse of time or otherwise, would result in any such violation, conflict,
default (except defaults that would not individually or in the aggregate have a
material adverse effect), acceleration, or creation or imposition of Liens or
other claims or (iv) constitute an event that, after notice or lapse of time or
otherwise, would create, or cause to be exercisable or enforceable, any option,
agreement or right of any kind to purchase any of the Acquired Assets. Except as
set forth on Schedule 1.4(a), no Consent will be required to be obtained or
satisfied for the continued performance by Buyer following the Closing of any
Assigned Contract. Seller is not in violation of or in default under its
articles of incorporation or bylaws, and no Seller Party is in violation of or
in default under any provision of any contract or other agreement, commitment,
obligation or undertaking (including but not limited to the Contracts) or Law
relating to the Business or any of the Acquired Assets or by which any Seller
Party or any of the Acquired Assets are bound, or in the payment of any monetary
obligations or debts of any Seller Party relating to the Business, and there
exists no condition or event that, after notice or lapse of time or otherwise,
would result in any such violation or default.

 

8



--------------------------------------------------------------------------------

(d) Acquired Assets; Title to Acquired Assets. Except for the Retained Assets,
the Acquired Assets are the only assets, properties, rights and interests used
by Seller in connection with the Business. The Acquired Assets constitute all of
the assets, properties, rights and interests necessary to conduct the Business
in substantially the same manner as conducted by Seller prior to the Effective
Date. All of the Acquired Assets used in connection with the operation of the
Business are in good operating condition and repair and are adequate and
sufficient for the uses to which they are put in the Business. The consummation
of the transactions contemplated by this Agreement will not adversely affect
such title or rights or any terms of the applicable agreements evidencing,
creating or granting such title or rights. Seller has the right under valid and
existing leases to occupy, use or control all properties and assets leased by it
and included in the Acquired Assets. The delivery to Buyer of the instruments of
transfer of ownership contemplated by this Agreement will vest in Buyer good,
marketable and exclusive title to (or, in the case of Acquired Assets not owned
by Seller, the full right to possess and use) the Acquired Assets, free and
clear of all Liens and other claims of any kind and nature whatsoever, other
that those listed in Schedule 5.1(d) (the “Permitted Liens”). Schedule 1.1(b)
contains a true, complete and correct list of all fixed assets and other
tangible personal property used in connection with the Business.

(e) Real Property. Schedule 2.1 contains a true, complete and correct list of
all leases creating any interest or right in the Premises. True, complete and
correct copies of the Mosk Leases have been delivered to Buyer. Each such Lease
is, as of the date hereof, in full force and effect and is a legal, binding, and
enforceable obligation of the parties thereto. Seller is in breach of the Mosk
Leases. Neither the whole nor any portion of any of the Premises has been
condemned, requisitioned or otherwise taken by any Governmental Authority and,
to Seller’ knowledge, no such condemnation, requisition or taking is threatened
or contemplated. All buildings, fixtures and other structures, improvements and
appurtenances comprising part of the Premises have been well maintained and,
except for normal wear and tear, are in good condition. Seller does not conduct
the Business from any location other than the Premises.

 

9



--------------------------------------------------------------------------------

(f) Contracts. Schedule 1.1(g) contains a complete list of all the Assigned
Contracts. Each of the Assigned Contracts is a legal, binding and enforceable
obligation of or against any Seller Party that is a party thereto and, to
Seller’ knowledge, is a legal, binding and enforceable obligation of or against
the other party or parties thereto.

(g) Liabilities. The amount of each of the Assumed Liabilities is as set forth
on Schedule 2.1 and the aggregate amount of the Assumed Liabilities does not
exceed the total reflected on Schedule 2.1.

(h) Litigation. Except as set forth on Schedule 5.1(h), no Seller Party is
subject to any order of, or written agreement or memorandum or understanding
with, any Governmental Authority, and there exists no litigation, action, suit,
claim, investigation or proceeding pending or, to Seller’ knowledge, any
litigation, action, suit, claim, investigation or proceeding threatened against
or affecting any Seller Party, the Business or any of the Acquired Assets or
which would adversely affect the transactions contemplated by this Agreement
and, to Seller’ knowledge, no one has grounds to assert any such litigation,
action, suit, claim, investigation or proceeding.

(i) Legal Compliance. Except as set forth on Schedule 5.1(j), the Business has
been conducted, the Acquired Assets have been maintained, and Seller is
currently in compliance in all material respects with, all applicable statutes,
codes, ordinances, rules, regulations, judgments, orders, decrees, writs,
injunctions and other laws of any Governmental Authority (collectively, “Laws”).
Seller is not in default under, and no event has occurred that, with notice or
the lapse of time or otherwise, could result in default under, the terms of any
judgment, order, decree, writ or injunction of any Governmental Authority.

(j) Brokers, Finders and Agents. No Seller Party is directly or indirectly
obligated to anyone acting as a broker, finder or in any other similar capacity
in connection with this Agreement or the transactions contemplated hereby.

(k) Intellectual Property. Schedule 5.1(k) sets forth a complete and correct
list (with an indication of the record owner and identifying number) of all
trademarks, trade names, service marks and copyrights for which registrations
have been obtained (and all applications for, and extensions and reissuances of,
any of the foregoing) that are or have been used in the conduct of, or which
otherwise relate to, the Business. Except as set forth on Schedule 5.1(k),
Seller is the sole owner and has the exclusive right to use, free and clear of
any payment, restriction or encumbrance, all such trademarks, trade names,
service marks and copyrights.

(l) Taxes. Except as set forth on Schedule 5.1(l), Seller has prepared in good
faith and duly filed or caused to be duly filed all Tax returns and reports
required to be filed by it with any Governmental Authority which are due to be
filed on or prior to the Effective Date, and all Taxes owed to any Governmental
Authority by Seller for periods covered by such returns and reports, and all
assessments, claims, costs, demands, expenses and judgments connected therewith,
have been paid in full. No extensions for the filing of any returns or the
payment of any Taxes have been requested or granted. Except as set forth on
Schedule 5.1(l), no Seller Party is a party to any action or proceeding and, to
Seller’ knowledge, no such action or proceeding is contemplated or threatened
for the assessment or collection of any Taxes, and no deficiency notices or
reports have been received by any Seller Party in respect of any Tax. For the
purposes of this Agreement, “Tax” or “Taxes” means all real estate, personal
property, federal, state and local net income and gross income, gross receipts,
sales, use, ad valorem, transfer, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property or
windfall profits taxes, customs duties or other taxes, fees, charges or
assessments of any kind whatsoever, including any interest, penalties, additions
to tax or other additional amounts imposed by any taxing authority.

 

10



--------------------------------------------------------------------------------

(m) Disclaimer of other Representations and Warranties. Except as expressly set
forth in this Section 5,1, Seller make no representation or warranty, express or
implied, at law or in equity, in respect of any of its assets (including,
without limitation, the Acquired Assets), liabilities or operations, including,
without limitation, with respect to merchantability or fitness for any
particular purpose, and any such other representations or warranties are hereby
expressly disclaimed. Buyer hereby acknowledges and agrees that, except to the
extent specifically set forth in this Section 5.1, Buyer is purchasing the
Acquired Assets on an “as-is, where-is” basis.

5.2 Representations and Warranties of Buyer. Buyer represents and warrants to
Seller that, as of the date hereof and as of the Closing Date:

(a) Organization and Standing; Power and Authority. Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Florida and has full power and authority to enter into and perform
this Agreement and the transactions and other agreements and instruments
contemplated by this Agreement. Buyer was formed on July 1, 2010 for the purpose
of entering into this Agreement and has no operations prior to the Closing. This
Agreement and each of the other Transaction Documents to which Buyer is a party
have been (or, upon execution thereof, will be) duly executed and delivered by,
and constitute (or, upon execution thereof, will constitute) the valid and
binding obligations of Buyer, enforceable in accordance with their respective
terms.

(b) Conflicts and Defaults. Neither the execution and delivery of this Agreement
and other Transaction Documents by Buyer nor the performance by Buyer of its
obligations hereunder and thereunder will (i) violate, conflict with, or
constitute a default under, any provision of Buyer’s articles of incorporation
or bylaws or any provisions of, or result in the acceleration of any obligation
under, any contract, sales commitment, license, purchase order, security
agreement, mortgage, note, deed, lien, lease, agreement or instrument, or any
Law by which Buyer is bound or (ii) constitute an event that, after notice or
lapse of time or otherwise, would result in any such violation, conflict,
default (except defaults that would not individually or in the aggregate have a
material adverse effect), acceleration, or creation or imposition of Liens or
other claims.

 

11



--------------------------------------------------------------------------------

(c) Capitalization of Buyer. The authorized membership units of Buyer consists
of 6,000,000 Class A units and 3,000,000 Class B Units. As of the Closing, all
of the Class B Units shall be owned by Seller.

(d) Liabilities. Buyer does not have any liabilities immediately prior to
Closing.

(e) Litigation. Buyer is not subject to any order of, or written agreement or
memorandum or understanding with, any Governmental Authority, and there exists
no litigation, action, suit, claim, investigation or proceeding pending or, to
Buyer’s knowledge, any litigation, action, suit, claim, investigation or
proceeding threatened against or affecting Buyer, or which would adversely
affect the transactions contemplated by this Agreement and, to Buyer’s
knowledge, no one has grounds to assert any such litigation, action, suit,
claim, investigation or proceeding.

(f) Brokers, Finders and Agents. Buyer is not directly or indirectly obligated
to anyone as a broker, finder or in any other similar capacity in connection
with this Agreement or the transactions contemplated hereby.

5.3 Representations and Warranties Related to Securities Matters. Buyer and
Seller, each individually and on their own behalf, hereto represent, warrant and
agree with one another, as of the date hereof and as of the Closing Date, as
follows:

(i) Buyer is acquiring the Subject Shares as principal for its own account for
investment purposes only and not with a view to or for distributing or reselling
the Subject Shares or any part thereof and (i) does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Subject Shares, (ii) has no present plan, intention or understanding and has
made no arrangement to sell any of the Subject Shares at any predetermined time
or for any predetermined price, and (iii) has not purchased, sold or entered
into any put option, short position or similar arrangement with respect to the
Subject Shares.

(ii) Seller is acquiring the Class B Membership Units as principal for their own
account for investment purposes only and not with a view to or for distributing
or reselling Class B Membership Units or any part thereof and (i) do not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of Class B Membership Units, (ii) have no present plan, intention
or understanding and has made no arrangement to sell any of Class B Membership
Units at any predetermined time or for any predetermined price, and (iii) have
not purchased, sold or entered into any put option, short position or similar
arrangement with respect to Class B Membership Units.

(iii) Buyer, and each shareholder of Buyer, is an “accredited investor” within
the meaning of Rule 501 of Regulation D under the Securities Act of 1933, as
amended (the “Securities Act”).

(iv) Seller is an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act.

 

12



--------------------------------------------------------------------------------

(v) Buyer acknowledges that the issuance of the Subject Shares has not been
registered with the Securities and Exchange Commission or under any federal or
state securities laws and that the Subject Shares are restricted shares and may
not be resold by Buyer without either registering the resale of the Subject
Shares or securing an exemption from such registration requirements. Buyer
further acknowledges that the certificate representing the Subject Shares shall
contain an appropriate legend to reflect the restricted nature of the Subject
Shares.

(vi) Seller acknowledges that the issuance of Class B Membership Units has not
been registered with the Securities and Exchange Commission or under any federal
or state securities laws and that the Class B Membership Units are restricted
shares and may not be resold by Seller without either registering the resale of
Class B Membership Units or securing an exemption from such registration
requirements. Seller further acknowledges that the certificate representing the
Class B Membership Units shall contain an appropriate legend to reflect the
restricted nature of the Class B Membership Units.

(vii) Buyer has made an independent decision to purchase the Subject Shares
based on the information available to Buyer, which Buyer has determined is
adequate for that purpose, and Buyer has not relied on any information (in any
form, whether written or oral) furnished by Seller or on their behalf in making
that decision.

(viii) Seller has made an independent decision to purchase the Class B
Membership Units based on the information available to Seller, which Seller has
determined is adequate for that purpose, and Seller has not relied on any
information (in any form, whether written or oral) furnished by Buyer or on
their behalf in making that decision.

(ix) No Party hereto has given any investment advice or rendered any opinion to
any other Party as to whether the purchase or sale of the Subject Shares or the
Class B Membership Units is prudent or suitable, and no Party is relying on any
representation or warranty by any other Party, except as expressly set forth
herein.

(x) Each Party hereto is a sophisticated investor and has adequate information
concerning the business and financial condition of the other Parties and
understands the disadvantage to which any Party may be subject on account of any
disparity of information that may exist between the Parties. Each Party
believes, by reason of its business or financial experience, that it is capable
of evaluating the merits and risks of the purchase and sale and of protecting
its own interest in connection with the purchase and sale of the Subject Shares
and the Class B Membership Units, as applicable.

(xi) Each Party acknowledges that each other Party and its affiliates may
possess material non-public information not known to it regarding or relating to
the Parties, including, but not limited to, information concerning the business,
financial condition, results of operations, prospects or future plans of the
Parties, and each Party acknowledges that it has not requested any such
information and agrees that the other Parties shall not have any liability
whatsoever (and each Party hereby waives and releases all claims that it may
otherwise have) with respect to the nondisclosure of any such information,
whether before or after the date of this Agreement.

 

13



--------------------------------------------------------------------------------

(xii) Each Party expressly, irrevocably and unconditionally waives and releases
each other Party, its affiliates and its and their respective officers,
directors, employees, agents and controlling persons from any and all
liabilities or claims (whether for damages, rescission or any other relief) with
respect to such Party’s possession of, or the failure to disclose to the other
Party, non-public information, and each Party agrees not to make a claim against
the other Party, its affiliates and its and their respective officers,
directors, employees, agents and controlling persons relating to any possession
or, or failure to disclose, such non-public information. Each Party further
confirms that it understands the significance of the foregoing waiver and
release.

(xiii) Each Party hereto acknowledges and agrees that the foregoing
representations, warranties and covenants are being executed and delivered as a
material inducement to each Party’s willingness to enter into this Agreement and
to consummate the purchase and sale of the Subject Shares and the Class B
Membership Units.

5.4 General. The representations and warranties made in this Agreement shall
survive the Closing for a period of one (1) year.

ARTICLE VI. PRE-CLOSING COVENANTS OF SELLER PARTIES

6.1 Conduct of Business Pending Closing. Between the date hereof and the Closing
hereunder, Seller will use its best efforts to undertake the following, but
Buyer acknowledges that Seller may not be able to do so because, among other
reasons, Seller is in default of its senior credit facility, in breach of the
Mosk Leases and is in financial distress and has severely limited liquidity):

(a) not take or suffer or permit any action which would render untrue any of the
representations or warranties of Seller herein contained, and not omit to take
any action within its power, the omission of which would render untrue any such
representation or warranty;

(b) conduct the Business in the ordinary and usual course, preserve the Business
intact, keep available the services of its employees, and preserve its
relationships with customers, suppliers and others with whom it deals;

(c) keep the premises occupied by the Business and all of its equipment and
other tangible personal property in good order and repair and perform all
necessary repairs and maintenance within normal time frames of scheduled
maintenance;

(d) continue to maintain all of its usual business books and records in
accordance with its past practices;

(e) not waive any right or cancel any claim, in each case applicable to the
Business;

 

14



--------------------------------------------------------------------------------

(f) maintain its entity existence and not merge or consolidate with any other
entity;

(g) comply with all provisions of any Assigned Contract applicable to the
Business and comply with all applicable Laws;

(h) not accelerate the collection of Accounts Receivable, nor delay the payment
of Accounts Payable;

(i) effectuate the transactions contemplated by this Agreement, and to do all
things whatsoever necessary and proper to effect the transactions and agreements
contemplated herein.

ARTICLE VII. POST-CLOSING COVENANTS OF SELLER PARTIES

7.1 Maintenance of and Access to Records. After the Closing Date, Seller shall
provide Buyer with access (and the opportunity to make copies), from time to
time during normal business hours and upon reasonable notice, to any records
relating to the Business that are retained by Seller. Seller shall preserve and
maintain any books and records relating to the Business and retained by Seller
for at least three years after the Closing Date.

7.2 Further Assurances. Each Party shall use its best efforts to implement the
provisions of this Agreement, and for such purpose each Party, at the request of
any other Party at or after the Closing and without further consideration, shall
promptly execute and deliver, or cause to be executed and delivered, such
certificates, deeds, assignments, bills of sale, Consents and other instruments
in addition to those required by this Agreement, in form and substance
satisfactory to the other Party, and take all such other actions as the other
Party may reasonably deem necessary or desirable to implement any provision of
this Agreement or to more effectively transfer, convey and assign (a) to Buyer
good and marketable title to, and to put Buyer in actual possession and
operating control of, all of the Acquired Assets and the Subject Shares, free
and clear of all Liens, and (b) to Seller good and marketable title to, and to
put Seller in actual possession and operating control of, the Class B Membership
Units, free and clear of all Liens.

7.3 Cooperation in the Defense of Claims. In the event that a claim is asserted
against Buyer or any of its officers, directors, shareholders, employees or
agents with respect to events or conditions occurring or existing in connection
with or arising out of the operation of the Business prior to the Closing or the
ownership, possession, use or sale of the Acquired Assets prior to the Closing,
Seller shall cooperate in all reasonable respects in the defense of any such
claim. Nothing in this Section 7.3 shall be construed as limiting in any way
whatsoever Buyer’s rights under Article IX.

7.4 Transition of Business. From and after closing, for a period of up to one
(1) month, Seller shall cooperate with Buyer in the transition of Seller’s
Business to Buyer and shall undertake all actions in connection therewith
reasonably requested by Buyer.

7.5 Employment Matters. From and after Closing, unless otherwise agreed by
Seller and Buyer, Seller will terminate, and Buyer shall hire, all of the
employees of Seller set forth on Schedule 7.5 (the “Employees”). Seller shall be
solely responsible for all WARN Act responsibilities and effects (if any).
Seller shall be liable for and shall pay any and all accrued salary and benefits
of all the Employees up to the Effective Date. Buyer shall be liable for and
shall pay any and all salary and benefits of all the Employees commencing on the
Effective Date until such time as Buyer no longer employs the Employees. Buyer
shall honor all accrued vacation days and sick leave of the Employees, and
Seller shall reimburse Buyer for the cost of such accrued vacation and sick
leave as the Employees actually take the accrued vacation and sick leave.

 

15



--------------------------------------------------------------------------------

7.6 Change in Corporate Name. Promptly after the Closing, Seller will change its
corporate name to a name that does not include the trade name “Belcher” and
shall thereafter cease using such name.

ARTICLE VIII. POST-CLOSING COVENANTS OF BUYER

8.1 Maintenance of and Access to Records. After the Closing Date, Buyer shall
provide Seller with access (and the opportunity to make copies), from time to
time during normal business hours and upon reasonable notice, to such business
records delivered to Buyer pursuant to this Agreement as may be required by
Seller for any legitimate purpose (such as an audit or investigation by a
Governmental Authority or a matter relating to insurance coverage or third party
claims) relating to the operation of the Business by Seller prior to the
Closing. Buyer shall preserve and maintain the records relating to the Business
that are part of the Acquired Assets for at least three years after the Closing
Date.

8.2 Cooperation in Defense of Claims. In the event that a claim is asserted
against Seller or any of its officers, directors, shareholders, employees or
agents with respect to events or conditions occurring or existing in connection
with, or arising out of, the operation of the Business subsequent to the Closing
or the ownership, possession, use or sale of the Acquired Assets subsequent to
the Closing, Buyer shall cooperate in all reasonable respects in the defense of
any such claim. Nothing in this Section 8.2 shall be construed as limiting in
any what whatsoever Seller’s rights under Article IX.

ARTICLE IX. INDEMNIFICATION

9.1 Indemnification by Buyer. From and after the Closing, Buyer shall indemnify,
defend and hold harmless Seller and their respective directors, officers,
employees, agents and representatives from and against any and all actions,
assessments, claims, costs, damages, demands, expenses, judgments, liabilities
and losses, including but not limited to interest, penalties, attorneys’ fees,
accounting fees and investigation costs (collectively, “Losses”), that may be
incurred by Seller or any such Person resulting or arising from, related to or
otherwise incurred in connection with (a) the Assumed Liabilities or (b) any
breach of any representation, warranty, covenant or agreement of Buyer contained
herein or in any other Transaction Document.

9.2 Indemnification by Seller. From and after the Closing, Seller jointly and
severally shall indemnify, defend and hold harmless Buyer and its shareholders,
directors, officers, employees, agents and representatives from and against any
and all Liabilities that may be incurred by Buyer or any such Person resulting
or arising from, related to or otherwise incurred in connection with (a) the
Retained Liabilities or (b) any breach of any representation, warranty, covenant
or agreement of a Seller Party contained herein or in any other Transaction
Document; provided, however, that so long as any Class B Membership Units remain
outstanding, any such indemnity obligation shall first be achieved by deducting
the amount of such indemnity obligation from the Redemption Obligation (as
defined in, and as further contemplated by, Exhibit B) and thereafter from the
Seller’s separate funds.

 

16



--------------------------------------------------------------------------------

9.3 Certain Limitations. The indemnifying Party’s liability under this Article
IX shall be limited as follows.

(a) Threshold. No amount shall be payable by Buyer, on the one hand, or Seller,
on the other hand, under Sections 9.1 or 9.2 unless and until the aggregate
amount otherwise payable by Buyer, on the one hand, or Seller, on the other
hand, under this Article IX exceeds $50,000 (the “Indemnity Threshold”). At such
time as the total aggregate amount payable by Buyer or Seller, as the case may
be, exceeds the Indemnity Threshold, the applicable indemnitee(s) shall be
entitled to be indemnified against the full amount of all damages that have been
incurred or suffered by such indemnitee(s) in connection with the transactions
contemplated by this Agreement (and not merely the portion of such damages
exceeding the Indemnity Threshold).

(b) Ceiling. Neither Buyer, on the one hand, nor Seller, on the other hand,
shall have liability pursuant to Sections 9.1 or 9.2 in excess of fifty percent
(50%) of the total Purchase Price.

(c) Survival. This Article IX shall survive the Closing until the first
anniversary of the Closing. After the first anniversary of the Closing, unless a
Party has instituted an indemnification claim prior to such anniversary, the
Parties shall no longer have any rights under this Article IX.

9.4 Notice of Claim; Right to Participate in and Defend Third Party Claim.

(a) If any indemnified party receives notice of the assertion of any claim, the
commencement of any action, suit or proceeding, or the imposition of any penalty
or assessment by a third party in respect of which indemnity may be sought
hereunder (“Third Party Claim”), and the indemnified party intends to seek
indemnity hereunder, then the indemnified party shall promptly provide the
indemnifying party with prompt written notice of the Third Party Claim, but in
any event not later than 30 calendar days after receipt of such notice of Third
Party Claim. The failure by an indemnified party to notify an indemnifying party
of a Third Party Claim shall not relieve the indemnifying party of any
indemnification responsibility under this Article IX, unless such failure
materially prejudices the ability of the indemnifying party to defend such Third
Party Claim.

(b) The indemnifying party may at its expense defend a Third Party Claim, if the
indemnifying party utilizes counsel reasonably satisfactory to the indemnified
party and promptly commences the defense of the Third Party Claim, pursues such
defense with diligence, and has the financial ability to pay the alleged
damages; provided, however, that the indemnifying party shall secure the consent
of the indemnified party, which shall not be unreasonably withheld, to any
settlement of a Third Party Claim. The indemnified party may participate in the
defense of any such Third Party Claim at its expense and, until the indemnifying
party has agreed to defend such Third Party Claim, the indemnified party may, at
the indemnifying party’s expense, file any motion, answer or other pleading or
take such other action as the indemnified party deems appropriate to protect its
interests. If an indemnifying party does not defend any Third Party Claim for
which indemnity is owing under this Agreement, the indemnifying party shall be
bound by the results obtained with respect thereto, and the reasonableness of
the costs, fees and expenses incurred, by the indemnified party, including the
amount of any settlement of such Third Party Claim.

 

17



--------------------------------------------------------------------------------

(c) Any claim asserted hereunder that is not a Third Party Claim shall be
asserted by the indemnified party by promptly delivering notice thereof to the
indemnifying party. If the indemnifying party does not respond to such notice
within 30 days after its receipt, it shall have no further right to contest the
validity of such claim.

ARTICLE X. TERMINATION

10.1 Right to Terminate. Notwithstanding anything to the contrary set forth in
this Agreement, this Agreement may be terminated and the transactions
contemplated herein abandoned at any time prior to the Closing:

(a) by mutual written consent of Buyer and Seller;

(b) by Buyer, on the one hand, or Seller, on the other hand, if the Closing
shall not have occurred by July 31, 2010, provided, however, that the right to
terminate this Agreement under this Section 10.1 shall not be available to any
Party whose failure to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure of the Closing to occur on or before such
date;

(c) by Buyer, on the one hand, or Seller, on the other hand, if a court of
competent jurisdiction shall have issued an order, decree or ruling permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement, and such order, decree, ruling or other action shall have become
final and nonappealable;

(d) by Buyer if Seller (x) breaches their representations and warranties in any
material respect, or (y) fail to comply in any material respect with any of
their respective covenants or agreements contained herein; or

(e) by Seller if Buyer (x) breaches its representations and warranties in any
material respect, or (y) fails to comply in any material respect with any of its
respective covenants or agreements contained herein.

10.2 Obligations to Cease. In the event that this Agreement shall be terminated
pursuant to Section 10.1 hereof, all obligations of the parties hereto under
this Agreement shall terminate and there shall be no liability of any party
hereto to any other party. Notwithstanding the foregoing, nothing contained in
this Section 10.2 will release Seller or Buyer from liability for any breach of
this Agreement prior to its termination (it being agreed that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached
and, accordingly, the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in addition to any other remedy to
which they are entitled at law or in equity).

 

18



--------------------------------------------------------------------------------

ARTICLE XI. MISCELLANEOUS

11.1 Amendments. This Agreement may be amended only by a written instrument
executed by all of the Parties hereto.

11.2 Entire Agreement. This Agreement and the other Transaction Documents set
forth the entire understanding of the Parties hereto with respect to the subject
matter hereof and supersede all prior contracts, agreements, arrangements,
communications, discussions, representations and warranties, whether oral or
written, among the Parties.

11.3 Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Florida, without regard to
its conflicts of law principles.

11.4 Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given
(a) when received, if personally delivered or sent by telecopy, (b) within three
business days after being deposited with the United States Postal Service, if
sent by registered or certified mail, return receipt requested and postage
prepaid, or (c) within one business day after being deposited with an
established overnight courier for priority delivery, in each case to the Parties
at their respective addresses set forth below.

 

To Seller:    6950 Bryan Dairy Road    Largo, FL 33777    Attention: Carol
Dore-Falcone with a copy to:    Shumaker, Loop & Kendrick, LLP    101 East
Kennedy Boulevard, Suite 2800    Tampa, Florida 33602    Attention: Julio C.
Esquivel, Esq. To Buyer:    Belcher Pharmaceuticals Acquisition, LLC    6950
Bryan Dairy Road    Largo, FL 33773    Attention: Mandeep Taneja with a copy to:
   The Cohrs Law Group, P.A.    1901 Ulmerton Road, Suite 425    Clearwater, FL
33762    Attention: Denis A. Cohrs, Esq.

Any Party by written notice to the others given in accordance with this
Section 10.4 may change the address or the Persons to whom notices or copies
thereof shall be directed.

 

19



--------------------------------------------------------------------------------

11.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together will
constitute one and the same instrument.

11.6 Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of each of the Parties hereto, but no rights,
obligations or liabilities hereunder shall be assignable by any Party without
the prior written consent of the other Parties.

11.7 Waivers. Any Party hereto may waive in writing compliance by any of the
other Parties hereto (to the extent such compliance is for the benefit of the
Party giving such waiver) with any of the terms, covenants or conditions
contained in this Agreement or in any of the other Transaction Documents (except
such as may be imposed by Law). Any waiver by any Party of any violation of,
breach of or default under any provision of this Agreement or any of the other
Transaction Documents by any other Party shall not be construed as, or
constitute, a continuing waiver of such provision or waiver of any other
violation of, breach of or default under any other provision of this Agreement
or any of the other Transaction Documents.

11.8 Third Parties. Nothing expressed or implied in this Agreement is intended,
or shall be construed, to confer upon or give any Person or entity other than
the Parties hereto any rights or remedies under or by reason of this Agreement.

11.9 Schedules and Exhibits. References in this Agreement to “Schedules” or
“Exhibits” are to the Schedules and Exhibits attached to this Agreement. The
Schedules and Exhibits attached to this Agreement are incorporated herein and
shall be part of this Agreement for all purposes.

11.10 Headings. The headings in this Agreement are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Agreement.

11.11 Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or hereafter existing at law or in equity or by statute
or otherwise. Except as otherwise expressly provided herein, no remedy shall be
deemed to be a limitation on the amount or measure of damages resulting from any
breach of this Agreement. The election of any one or more remedies shall not
constitute a waiver of the right to pursue other available remedies.

11.12 Expenses; Transfer Taxes. Each Party hereto will bear the legal,
accounting and other expenses incurred by such Party in connection with the
negotiation, preparation and execution of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby. All sales, transfer, recordation and documentary Taxes and
fees that may be payable in connection with the transactions contemplated by
this Agreement shall be borne by Buyer.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SELLER PARTIES Belcher Pharmaceuticals, Inc. By:  

 

Name:  

 

Title:  

 

GeoPharma, Inc. By:  

 

Name:  

 

Title:  

 

BUYER Belcher Pharmaceuticals Acquisition, LLC By:  

 

Name:  

 

Title:  

 

 

21



--------------------------------------------------------------------------------

EXHIBIT A

SHARE CALCULATION

GeoPharma, Inc

 

     Shares:    Percentage:  

Shares Outstanding as of 6/24/2010

   28,859,020    29 % 

Shares to be issued at Closing or soon thereafter:

     

Employee Stock Awards due (a)

   2,350,000    2.3 % 

Shares issued in lieu of salary (b)

   6,640,909    6.6 % 

Share Reserve for Legal settlement Jax (c)

   3,863,636    3.8 % 

MidSummer Shares (d)

   2,000,000    2 % 

Whitebox Shares (e)

   5,000,000    5 %             

Total

   48,713,565    49 % 

Belcher Pharmaceuticals Acquisition, LLC (f)

   50,701,874    51 %             

Total

   99,415,439    100 % 

 

(a) Represents share grants to employees approved by Board between 1/1/09 and
6/30/10, but not yet issued.

(b) Represents share grants to employees and directors in lieu of unpaid cash
salary approved by the Board, but not yet issued.

(c) Represents a reserve of shares that could be issued in connection with the
settlement of the Jax litigation, but not yet issued, and may never be issued.

(d) Represents the 2,000,000 shares of Common Stock that MidSummer is receiving
at Closing. In addition, MidSummer will continue to own preferred stock, which
is convertible into additional shares of Common Stock.

(e) Represents the 5,000,000 shares of Common Stock that Whitebox is receiving
at Closing. The Company believes that Whitebox already owns additional shares,
but is not certain of the amount.

(f) Represents the shares that Belcher Pharmaceuticals Acquisition, LLC is
receiving at closing, which the Company has agreed should equal 51% of the total
outstanding shares after Closing.



--------------------------------------------------------------------------------

EXHIBIT B

Rights and Preferences of Class B Membership Units

The Class B Membership Units have the following powers, preferences and
relative, participating, optional and other rights:

 

  a) Stated Value. The stated value of each issued Class B Membership Unit shall
be deemed to be $1.00 (the “Stated Value”).

 

  b) Dividends. The Class B Membership Units shall not accrue or pay a dividend
or be entitled to any distribution from the earnings of the Company except as
expressly set forth herein.

 

  c) Voting. Holders of the Class B Membership Units (the “Class B Members”)
shall not have the right to vote on any matters presented to the members;
provided, however, that so long as any Class B Membership Units remains issued
and outstanding, without the approval of the holders owning at least a majority
of the issued and outstanding Class B Membership Units, Buyer may not (i) make
any amendment to the Articles of Organization or the Operating Agreement which
impairs the rights of or creates additional obligations for the Class B Member;
(ii) issue any additional Class B Membership Interests; or, (iii) make any
amendment to the Articles of Organization or the Operating Agreement which would
create a redemption or liquidation right preferential to the Class B Member with
respect to the source of redemption or liquidation granted the Class B
Membership Interests by this Agreement.

 

  d) Liquidation, Dissolution, or Winding-Up. Upon any liquidation, dissolution
or winding-up of Buyer, whether voluntary or involuntary, Buyer shall liquidate
and sell all of its Cephalexin ANDAs, inventory, products, and intellectual
property (including patents, know-how, trademarks and trade secrets related to
Cephalexin) (collectively, the “Cephalxin Assets”) in an arms length transaction
and distribute 10% of the net income (as defined by U.S. Generally Accepted
Accounting Principals) derived from such transaction to the Class B Member, up
to but not in excess of the sum of $3,000,000., less all amounts theretofore
paid to the Class B Member in redemption of the Class B Membership Units.

 

  e) Redemption.

 

  i) Commencing six months after the first commercial production by the Company
of Cephalexin and within thirty (30) days after the close of each fiscal quarter
and after a Sale of the Cephalexin Assets (as defined below), Buyer shall apply
10% of the net income (as defined by U.S. Generally Accepted Accounting
Principals), if any, derived in any manner from the Cephalexin Assets during the
preceding quarter or in connection with such Sale of the Cephalexin Assets to
redeem the Class B Membership Units, in cash, at a price equal to the Stated
Value per Class B Membership Unit, until each Class Be Membership Unit has been
so redeemed (the “Redemption Obligation”), provided, that in no event will the
total cumulative amount paid to the Class B Member ever exceed $3,000,000.

 

2



--------------------------------------------------------------------------------

  ii) To the extent Buyer actually pays more than $500,000.00 to settle or
satisfy the cumulative total of the Assumed Liabilities, the Retained
Liabilities or the liabilities to which the Acquired Assets are taken subject
to, the Buyer shall be entitled to deduct and offset the actual amount of such
excess cash so paid from the redemption amount that otherwise would be due to
the Class B Member, as further contemplated in Sections 2.1 and 9.2 of the Asset
and Stock Purchase Agreement, provided that such right of offset shall not
negate the Seller’s continued obligation for the reimbursement of the Seller’s
obligations paid by the Buyer, if any.

 

  iii) “Sale of Cephalexin Assets” means either (i) the sale, lease, transfer,
conveyance or other disposition, in one transaction or a series of related
transactions, of all or substantially all of the Cephalexin Assets of Buyer, or
(ii) a transaction or series of transactions (including by way of merger,
consolidation, recapitalization, reorganization or sale of securities by the
holders of securities of Buyer) the result of which is that the members
immediately prior to such transaction are (after giving effect to such
transaction) no longer, in the aggregate, the “beneficial owners” (as such term
is defined in Rule 13d-3 and Rule 13d-5 promulgated under the Securities
Exchange Act), directly or indirectly through one or more intermediaries, of
more than 50% of the voting power of the outstanding voting securities of Buyer.

 

  f) Waiver. Any of the rights, powers, or preferences of the holders of Class B
Membership Units set forth herein may be waived by the affirmative consent or
vote of the holder of the Class B Membership Units then outstanding.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

List of Advances from Buyer to Seller

 

Paul Carey

   $ 45,000.00

Julio Esquivel

   $ 15,000.00

Total

   $ 60,000.00

 

4